Case 2:16-cv-00397-JMS-MJD Document 290 Filed 12/21/20 Page 1 of 5 PageID #: 2165




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

  JAUSTON HUERTA, et al.,                    )
                                             )
                Plaintiffs,                  )
                                             )
                v.                           )         No. 2:16-cv-397-JMS-MJD
                                             )
  JOHN PLASSE, et al.,                       )
                                             )
                Defendants.                  )

       Motion for Settlement Conference to Discuss Status of Jail and the Pandemic

         Plaintiffs, by counsel, say that:

  1.     On December 14, 2020, they filed their Motion for Further Status Report to Address

  COVID-19 and the Vigo County Jail (Dkt. 286).

  2.     On December 15, 2020, this Court issued its Order requiring the status report that

  plaintiffs had requested be filed by the defendants. (Dkt. 287).

  3.     On December 18, 2020, defendants filed their status report addressing the

  pandemic and the Vigo County Jail. (Dkt. 288).

  4.     The defendants’ status report specifies that were 108 Vigo County Jail prisoners

  who had tested positive for COVID-19. (Id.).

  5.     Plaintiffs’ counsel receive a daily Vigo County Jail population report.




                                                 [1]
Case 2:16-cv-00397-JMS-MJD Document 290 Filed 12/21/20 Page 2 of 5 PageID #: 2166




  6.     The population report for December 18, 2020, the date of the status report, states

  that there were 260 persons confined to the Jail on that date. This means that slightly more

  than 41% of the Jail’s population has tested positive for the disease.

  7.     This alarmingly high percentage highlights the difficulty of controlling the disease

  in a penal setting, a problem that is certainly not unique to the Vigo County Jail.

  8.     Social distancing is essential to fight the spread of the disease as “COVID-19

  spreads easily from person to person, mainly by the following routes: Between people

  who are in close contact with one another (within 6 feet).” Centers for Disease Control

  and Prevention, CDC-19 (Coronavirus Diseases) – Your Health - How to Protect Yourself &

  Others, Updated Nov. 27, 2020, https://www.cdc.gov/coronavirus/2019-ncov/prevent-

  gettingsick/prevention.html#:~:text=Stay%20at%20least%206%20feet,of%20getting%20v

  ery%20sick. (last visited Dec. 21, 2020).

  9.     The reality, of course, is that social distancing is generally impossible in a penal

  setting and it is made more difficult in the Vigo County Jail that is chronically

  overcrowded.

  10.    The Jail has only 267 permanent beds and this Court has noted that correctional

  experts state, and the Sheriff concedes, that the Jail is overcrowded when it is above 80%

  of its capacity. (Dkt. 146 at 4-5).




                                              [2]
Case 2:16-cv-00397-JMS-MJD Document 290 Filed 12/21/20 Page 3 of 5 PageID #: 2167




  11.    Although the Jail’s population was 260 on December 18, 2020, it rose to 269 on

  December 21, 2020, and has averaged slightly more than 287 prisoners a day this month.

  It was 290 on December 17, 2020.

  12.    The fact that the Jail population dropped by 30 prisoners in the 24 hours between

  December 17 and 18, 2020, could indicate that there may be mechanisms to reduce the

  population of the Jail that have not been consistently utilized.

  13.    It is vitally important that all such mechanisms be explored, discussed, and

  utilized given that: 1) this Court has already declared, prior to the pandemic, that “the

  conditions at the Jail violate both the Eighth and Fourteenth Amendments to the United

  States Constitution” (Id. at 16); 2) it is unlikely that prisoners in the Jail will be offered

  vaccinations soon; and 3) the new Jail will not be opened until 2022.

  14.    Class counsel believe that it would be helpful for the Court to order a settlement

  conference in this matter for counsel and the defendants to discuss in a candid and open

  discussion all steps being taken to reduce the population of the Jail to attempt to ensure,

  to the greatest extent possible, the safety of those in the Jail, both prisoners and Jail staff.

  15.    Plaintiffs recognize that the Sheriff, the initial defendant in this case, is in a position

  where he is unable to control the population numbers in the Jail as he does not have the

  ability to, on his own, depopulate the Jail.

  16.    Plaintiffs acknowledge that many of the persons who have more control of the Jail

  population than the Sheriff – including the Vigo County prosecutor, defense attorneys,


                                                 [3]
Case 2:16-cv-00397-JMS-MJD Document 290 Filed 12/21/20 Page 4 of 5 PageID #: 2168




  judges of the Vigo County courts with criminal jurisdiction, the Vigo County Probation

  Department, and the Vigo County Police Department—are not parties to this case.

  17.    Nevertheless, plaintiffs respectfully suggest that it might be helpful to invite

  representatives of some or all the above entities to engage in the discussion that plaintiffs

  propose in paragraph 14 as perhaps such discussion may provide options that have not

  yet been considered that could positively affect the population of the Jail and prevent the

  need for the plaintiffs to seek a prisoner release order pursuant to 18 U.S.C. §

  3626(a)(3)(B).

         WHEREFORE, plaintiffs request that this Court:

         a.     Set this matter for a settlement conference where the parties may appear to
         discuss all steps currently being taken to reduce the population of the Vigo County
         Jail and to protect the existing population, particularly considering the ongoing
         pandemic.

         b.      Consider inviting, or requesting that the defendants invite, participation in
         the conference by representatives of Vigo County entities whose actions impact
         the Jail population.

         c.        Grant all other proper relief.




                                                    [4]
Case 2:16-cv-00397-JMS-MJD Document 290 Filed 12/21/20 Page 5 of 5 PageID #: 2169




   Kenneth J. Falk                       /s/ Michael K. Sutherlin
   ACLU of Indiana                       (w/ permission)
   1031 E. Washington St.                Michael K. Sutherlin
   Indianapolis, IN 46202                1331 Maryland Ave. SW – No. 146
   317/635-4059                          Washington, DC 20024
   fax: 317/635-4105                     317/345-0830
   kfalk@aclu-in.org                     msutherlin@gmail.com

   Attorney for the Certified Class      Attorney for Plaintiffs and the Certified
                                         Class




                                       [5]
